                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     June 2, 2021

BY ECF
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


       Re:     United States v. Joel Fermin, 21 Cr. 87 (ER)

Dear Judge Ramos:

        The Government writes, with the consent of defense counsel, to request an approximately
thirty-day adjournment of the next status conference, currently scheduled for June 8, 2021, and to
exclude time between June 8, 2021, and the next status conference, pursuant to the provisions of
the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), to allow the parties time to continue to engage
in discussions regarding a potential pretrial resolution. The Government respectfully submits that
the ends of justice served by this exclusion of time would outweigh the interests of the public and
the defendant in a speedy trial.
                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney
                                                     Southern District of New York

                                                          /s/
                                                     Kaylan E. Lasky
                                                     Assistant United States Attorney
                                                     (212) 637-2315

 The June 8 pretrial conference is adjourned to July 8, 2021, at 10:30 a.m.
 Speedy trial time is excluded from June 8, 2021,until July 8, 2021, in the
 interest of justice.
 SO ORDERED



                                                  6/3/2021
